Citation Nr: 0736879	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-38 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date, earlier than March 
1, 2005, for VA death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A hearing in front of the undersigned Veterans Law Judge in 
Washington, D.C.  was held in June 2007.  A transcript of the 
hearing has been associated with the claim file.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1994.

2.  In April 1994, the RO denied the appellant's claim for a 
death pension benefits.

3.  The appellant was notified and did not appeal.

4.  On February 16, 2005, the appellant filed a claim for 
death pension benefits.

5.  The appellant did not file a claim or an informal claim 
for death pension benefits prior to February 16, 2005.

6.  There was no evidence of hardship when the appellant 
filed for death pension benefits in April 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 16, 
2005, for the award of VA death pension benefits have not 
been met.  38 U.S.C.A. §§ 1521, 1541, 5110 (West 2002); 38 
C.F.R. §§ 3.23, , 3.272, 3.340, 3.341, 3.400, 4.1, 4.15, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the enactment of the VCAA has no 
material effect on adjudication of the claim for pension 
benefits currently before the Board.  See Mason v. Principi, 
16 Vet. App. 129 (2002) (VCAA not applicable to nonservice-
connected pension claims in which the law and not the 
evidence was dispositive).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA with regards to the issues of 
entitlement to pension.

Legal Criteria and Analysis

Death pension benefits can be granted to a surviving spouse 
of each veteran of a period of war who meet the service 
requirements for pension benefits, as stipulated under 38 
U.S.C.A. § 1521(j). See 38 U.S.C.A. § 1541.  Payment of 
monetary benefits based on an award of pension may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension reduced 
by the amount of her countable income.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.23, 3.273 (2006).  An additional 
amount of pension is payable where the surviving spouse has 
custody of a child of the veteran.  38 U.S.C.A. § 1541(c) 
(West 2002).  Payments from any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. § 
3.271 (2006).  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.3838 U.S.C.A. § 1541 (West 2002); C.F.R. § 
3.273(a) (2007).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c) (2007).

For the purposes of determining a surviving spouse's 
countable income, the annual income of the surviving spouse 
will include the annual income of each child of the veteran 
(other than a child for whom increased pension is not payable 
under 38 U.S.C. § 1543(a)(2)) in the custody of the surviving 
spouse to the extent that such child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of VA to do so would work as a hardship on the 
surviving spouse.  There is a rebuttable presumption that all 
of such a child's income is reasonably available to or for 
the surviving spouse.  38 C.F.R. § 3.23(d)(4) (2006).  A 
child's income shall be considered "reasonably available" 
when it can be readily applied to meet the expenses necessary 
for reasonable family maintenance and "hardship" shall be 
held to exist when annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement.  38 C.F.R. § 3.23(d)(6) (2006).  
"Expenses necessary for reasonable family maintenance 
"include expenses for basic necessities (such as food, 
clothing, shelter) and other expenses, determined on a case-
by-case basis, which are necessary to support a reasonable 
quality of life.  Id.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income. 

The effective date for an award of nonservice-connected death 
pension based on a claim received on or after October 1, 
1984, shall be the first day of the month in which the 
veteran's death occurred if a claim is received within 45 
days of the date of the veteran's death; otherwise, the 
effective date shall be the date the claim is received.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(3)(ii).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  

The appellant is appealing the effective date of her award of 
death pension benefits.

The veteran died on February [redacted], 1994.  The appellant filed 
for death pension benefits in April 1994.  That same month, 
the RO denied the appellant's request on the basis that the 
appellant's income exceeded the maximum annual rate of income 
for a widow with a child.  The appellant did not appeal the 
decision and it became final.

In February 2005, the appellant once again filed for death 
pension benefits.  Death pension was awarded effective March 
1, 2005.

At the RO hearing of July 2006 the appellant testified that 
she was not aware of the "hardship" provision allowing 
exclusion of her son's Social Security income.  She further 
testified that since the veteran's death she has only had 
enough money to pay for the bare necessities.

At the Central Office hearing of June 2007 the appellant 
testified that her son's income should have been deducted 
from the original claim for pension due to hardship.  She 
further testified that when her initial claim was denied she 
had to sell her house and move to a place she could afford 
and that she was only able to meet the bare necessities.  

The RO's determination denying the appellant's claim for 
pension of April 1994 is final.  See 38 U.S.C.A. § 7105.  
There is no basis to disturb the finality of the 1994 
decision.

The Board notes that under 38 U.S.C.A. § 5110(g) (West 2002), 
it states the following:

Subject to the provisions of section 5101 of this title, 
where compensation . . . is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of the administrative 
determination of entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2007).  Under that regulation, 
VA clarifies that if a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  
Id. at (a)(3).  

The appellant has alleged that she was not aware of the 
"hardship" provision under 38 C.F.R. § 3.272 allowing 
exclusion of her son's Social Security income.  However, the 
Board notes that this hardship provision was in existence at 
the time the appellant filed for death pension benefits in 
1994.  Therefore, the provisions of 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114(a) are not for application in the present 
case.  

Furthermore, no further claim was received prior to the 
February 2005 claim.  Looking at the time period after the 
final decision of April 1994, the Board finds that prior to 
February 2005, there was no claim, informal claim, or an 
intent to file a claim for death pension benefits.  A review 
of the evidence reflects that after the denial of April 1994, 
the appellant did not file an appeal and the next 
correspondence relating to the claim for death pension was 
not until February 2005. 

As noted above, the appellant did not appeal the decision of 
1994 denying her request for death pension benefits.  Prior 
RO decisions are final and binding, see 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2007), and are to be accepted as correct 
in the absence of "clear and unmistakable error."  38 C.F.R. 
§§ 3.104(b), 3.105(a) (2007).  Where evidence establishes 
such error, the prior rating decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicatory decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). 

The Board notes, however, that the appellant has not asserted 
CUE.  The appellant did not provide any evidence of hardship 
at the time of her application for death pension benefits in 
1994.  

Finally, Board notes that at the RO hearing and Central 
Office hearing the appellant alleged that she should be 
awarded an earlier effective date for her pension benefits 
because she was not informed properly of the applicable law 
at the time.  She contends that she was not informed that she 
could exclude her son's Social Security income under the 
"hardship" provisions of 38 U.S.C.A. § 3.272 and that had 
she known of the exclusion she would have applied for it and 
subsequently she would have qualified for the pension 
benefits.  However, the Board notes that the "payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994).  The Board accepts the 
appellant's statements and sworn testimony that she was not 
informed she could exclude her son's SSA income under the 
hardship provision, however, the appellant's lack of 
knowledge of the hardship exclusion is not sufficient to 
reopen the claim.  

In sum, the Board finds that the claim received in February 
2005, was the date of receipt of the application for death 
pension benefits.  In accordance with 38 C.F.R. § 3.31 
payments could not start any earlier than March 1, 2005.  The 
evidence does not show that the veteran filed a formal claim, 
an informal claim, or indicated an intent to file a claim 
prior to February 2005.  In addition, there is no evidence of 
CUE in the prior final decision of April 1994.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as a matter of law and 
regulation, an earlier effective date beyond that currently 
assigned cannot be granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an earlier effective date prior to March 1, 
2005 for a grant of death pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


